 TONKAWA REFINING CO.619Tonkawa Refining Co.andLocal 351, InternationalUnion of Operating Engineers,AFL-CIO. Cases16-CA-3234 and 16-RC-4800April 28, 1969DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn November 19, 1968, Trial Examiner SydneyS.Asher, Jr., issued his Decision and Report onObjectionsintheabove-entitledconsolidatedproceedings,finding, inCase 16-CA-3234, thatRespondent had engaged in and was engaging incertainunfair labor practices and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.He further found thatRespondent had not engaged in certain other unfairlabor practices alleged in the complaint. The TrialExaminer also found merit in certain of the Union'sobjections to the election in Case 16-RC-4800, andrecommended that the election be set aside and anew election conducted. Thereafter,Respondentfiledexceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to athree-member panel.The Board had reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board had considered theTrialExaminer'sDecisionandReportonObjections, the exceptions and the brief, and theentire record in thesecases,and hereby adopts thefindings,' conclusions,' and recommendations of theTrial Examiner, as modified herein.1.The Trial Examiner found that a remark madeby Assistant Superintendent Campbell to employeeBarton violated Section 8(a)(1) of the Act. In soconcluding,theTrialExaminerthoughtitunnecessarytodeterminewhichoftwoconflicting versions of the conversation should beconsidered credible.We need not pass upon the'The Trial Examiner sustained the Union's second objection to conductaffecting the results of the election, finding that the "announcement [ofbenefits]was made under circumstances reasonablytendingto interferewith the employees' freedom of choice of bargaining representative." Therecord evidence reveals, as discussedinfra,that a finding is justified thatboth the announcement and the subsequentgrantingof the wage increasesinterfered with the employees' freedom of choice, and we so find.'Ourmodificationsof the Trial Examiner's findings, hereinafterdiscussed, require certain changes in the section of his Decision entitled"Conclusions of Law." The words "By threatening its employees withreprisal if they supported the Union, and" are hereby deleted from par. 4of that section.validityof the Trial Examiner's conclusion.Wetherefore do not adopt those portions of the TrialExaminer's Decision finding that this conversationviolatedSection 8(a)(1) and constituted conductwhich interfered with the conduct of a fair election.'2.The Trial Examiner found that both theannouncementandgrantingofcertainwageincreases prior to the election reasonably tended toinhibit the free exercise of employee rights, inviolation of Section 8(a)(1) of the Act. We agree.However, the Trial Examiner, in making hisfinding, relied onAmerican Freightways Co., Inc.,'and concluded that the motive behind a grant ofbenefits is neither controlling nor material to thedetermination under Section 8(a)(1). He ruled thatan employer's conduct is violative of Section 8(a)(1)where it "tends to interfere" with the exercise byemployees of their rights under the Act. The TrialExaminer, therefore, did not reach the issue of theRespondent's intent or motivation.The Respondent excepted to the Trial Examiner'sconclusionthattheemployer'smotivewasimmaterial, contending that an illegal purpose mustbe established before an 8(a)(1) violation could befound.We find that the proper test under Section8(a)(1),asexpressed by the Supreme Court inN.L.R.B. v. Exchange Parts Co.,'requires a findingthat the employer's conferral of employee benefitswhile a representation election was pending was forthepurposeof inducing employees to voteagainstthe union.'We also find, however, that the evidencedemonstrates that the Respondent was so motivatedinannouncingand granting the increases herecomplained of.The record reveals that construction of theRespondent's refinery began in November 1966, andoperations commenced in March 1967. A number ofthe construction workers were hired as operationalemployees of Respondent. On December 8, 1967,theUnion wrote to the Respondent, claiming torepresent a majority of the employees at the Arnettrefinery.On December 11, 1967, the Union filed apetitionforelection inCase 16-RC-4800. Theelection,which the Union lost, was held onFebruary 21, 1968..On December 15, 1967, Respondent's PresidentCahoonaddressedan . assembledgroupoftruckdrivers, at a safetymeetingand voiced hisopposition to the union. On January 24, 1968,Cahoon called a safety meeting of the fouroperators at the plant. Cahoon began by stating that"he didn't want any part of a union" and he did notthinkRespondent was "large enough to be . .union."Cadell, one of the operators, then asked'TheTrialExaminer found unsupported,and dismissed the 8(a)(1)allegation of the complaint based on certain remarks made by FrankCahoon,President of the Respondent,to the Respondent's truckdrivers atameeting on December15, 1967.In the absence of exceptions,we adoptpro formathe Trial Examiner's finding in this respect.'124 NLRB 146.'375 U.S. 405.'Russell-NewmanMfg. Co., Inc. v. NLRB370 F.2d 980 (C.A. 5).'Therewere 4truckdriversin the 22-man unit voting in the election.175 NLRB No. 102 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDCahoon- about previous promises of a wage increase.In reply, Cahoon announced that wage increases forsome employees would go into effect at thebeginning of the next pay period.On January 28, 1968, the beginning of the nextpay period, wage increases raging from 10 to 25cents per hour went into effect for 11 productionand maintenance employees. This was the first wageincrease ever granted by the Respondent. As noted,the election took place on February 21.Respondent contends that when the plant wasbuilt, the construction superintendent notified someof the plant's future employees that the Respondent,when able, would bring their pay up to parity withthe truckdrivers whenever it was financially feasibleto do so, and that the raises announced on January24, 1968, and granted a few days later, were infulfillment of that pledge. It seems clear from theevidence, however, that Respondent had exhibitedlittleurgency about honoring this pledge until theUnion appeared on the scene. Cahoon testifiedinitially that the Company's ability to give the wageincreases depended upon securing a 6 month jet fuelcontract with the United States Air Force, and thatthis contract did not take effect until January 1968,thus enabling the Respondent, for the first time, totake steps to implement the increases. However, inresponse to the Trial Examiner's question, "Whenwas the first date, the earliest date, when thecompany became financially able to make the wageincreases?", Cahoon replied, "November, 1967."We have carefully considered other evidence inthe record which tends to indicate that Respondenthad, prior to the advent of the Union, given somethought to a grant of wage increases. However, inlight of the facts that (1) Cahoon testified that theRespondent was financially able to grant the wageincreasesasearlyasNovember 1967; (2) theannouncement and granting of the raises were timedduringthepreelectioncampaign;(3)theannouncement was made in the same speech inwhich Cahoon voiced his opposition to the Union;and (4) these were the only wage increases evergrantedby the Respondent, we find that theannouncement and the granting of wage increases byRespondent were made prior to the election for thepurpose of inducing employees to vote against theUnion, in violation of Section 8(a)(1) of the Act.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Boardhereby orders that the Respondent,TonkawaRefiningCompany, Arnett, Oklahoma, itsofficers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Granting or promising to grant wageincreasesor othereconomicbenefits to its employees for thepurpose of interfering with their freedom of choiceofbargainingrepresentative.Nothinghereincontained shall, however, be interpreted to force orrequire the Respondent to amend or revoke wageincreases already granted.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, exceptto the extent that such rights may be affected by anagreementrequiringmembership in a labororganization as a condition of employment, asauthorized inSection8(a)(3)of the Act, asamended.2.Take the following affirmative action designedto effectuate the policies of the Act:(a) Post at its plant in Arnett, Oklahoma, copiesof the attached notice marked "Appendix A."8Copies of said notice, on forms provided by theRegional Director for Region 16, after being dulysignedby an authorized representative of theRespondent, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily displayed.Reasonable steps shall betaken by the Respondent to insure that such noticesare not altered, defaced, or covered by any othermaterial.(b)Notify the said Regional Director, in writing,within 10 days from the date of this Order, whatsteps it has taken to comply herewith.IT IS FURTHER ORDERED that the complaint bedismissed, insofar as it alleges violations of the Actnot specifically found herein.ITISFURTHER ORDERED that the electionconducted on February 21, 1968, be, and it herebyis, set aside.[DirectionofSecondElection'omitted frompublication.]'In the eventthatthisOrder is enforcedbya decree of a United StatesCourt of Appeals, there shallbe substitutedfor thewords "a Decision andOrder"thewords"a Decree of the United States Court of AppealsEnforcingan Order."'An election eligibilitylist, containing the names and addressesof all theeligible voters,must be filedby the Employerwith the RegionalDirectorforRegion 16 within7 days afterthe date of issuanceof the Notice ofSecond Election by the Regional Director. The Regional Director shallmake the list available to all parties to the election.No extension of timeto file this list shall begranted bytheRegionalDirectorexcept inextraordinary circumstances.Failure to comply with this requirement shallbe grounds for setting aside the election whenever proper objections arefiledExcelsior Underwear Inc.,156 NLRB 1236.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National LaborRelationsAct, as amended,we hereby notify our employees that:WE WILL NOT grant,or promiseto grant, wageincreasesor other economic benefits to our employeesfor the purpose of interfering with their freedom of TONKAWA REFINING CO.621choice ofbargaining agent.WE WILL NOTin any like or related manner interferewith,restrain,or coerce our employees in the exerciseof their right to self-organization,to form, join, orassist the above-named or any other union, to bargaincollectivelythroughrepresentativesof their ownchoosing,or to engage in other mutual aid orprotection, or to refrain from such activities, except tothe extent that such rights may be affected by anagreement requiring union membership as a conditionof employment, as authorized in Section 8(a)(3) of theAct, as amended.Our employees are free to become, remain, or refrainfrom becoming or remaining,members of any union,except to the extent that such rights may be affected by anagreement requiring union membership as a condition ofemployment,as authorized in Section8(a)(3) of the Act,as amended.TONKAWA REFINING CO.(Employer)DatedBy-(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date ofpostingand must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions they may communicatedirectly with the Board'sRegionalOffice, Federal OfficeBuilding,Room 8A24, 819 Taylor Street, Fort Worth,Texas 76102, Telephone 817-334-3921.TRIAL EXAMINER'S DECISION ANDREPORT ON OBJECTIONSSYDNEY S. ASHER, JR., Trial Examiner: On February27, 1968, International Union of Operating Engineers,Local 351, herein called the Union, filed charges in Case16-CA-3234againstTopkawa RefiningCo.,'Arnett,Oklahoma, herein called the Respondent.On May 6,1968,theGeneralCounsel of the National LaborRelations Board issued a complaint.This alleges that theRespondent, since on or about December 15, 1967, hasinterferedwith,restrained,and coerced its employees inthe exercise of rights protected by Section 7 of theNational LaborRelationsAct (29 U.S.C. Sec. 151,etseq.),herein called the Act.It is alleged that this conductviolated Section 8(a)(1) of the Act. The Respondent filedan answer denying the commissionof any unfair laborpractices.Case 16-RC-4800 arises out of an election conducted bythe Regional Director among the Respondent's employeeson February 21, 1968, which the Union lost. The Unionfiled timely objections to conduct.affecting the results ofthe election.On May 22, 1968(after the issuance of thecomplaint in Case 16-CA-3234), theRegionalDirectorissued a supplemental decision in Case 16-RC-4800, inwhich he overruledsomeof the Union's objections, butfound that three of the Union's objections raised materialand substantial issues which could best be resolved on thebasis of a hearing.In view of the identity of issues, theRegionalDirector consolidatedCase 16-CA-3234 withCase 16-RC-4800.'The record shows that in March 1968 the Respondent was acquired byRespondent's name in the caption,I shall leave it as it is.A consolidated hearing was held before me inWoodward,Oklahoma,on June 25,1968. All parties wererepresented and participated fully in the hearing.After theclose of the hearing briefs were filed by the GeneralCounsel and the Respondent.These have been dulyconsidered.Upon the entire record in these cases,and from myobservation of the witnesses,Imake the following:FINDINGS OF FACTThe complaint alleges, the answer admits, the RegionalDirector has found,'and it is hereby found that theRespondent is, and at all material times has been, anemployer engaged in commerce as defined in the Act, anditsoperationsmeet the Board's jurisdictional standards;'and that the Union is, and at all material times has been,a labor organization within the meaning ofthe Act.A. The SettingInNovember 1966 construction of the Respondent'srefinery began.Operations actually commenced in March1967.On December 8, 1967,theUnion wrote to theRespondent claiming to request a majority of theemployees at the Arnett refinery.On December11, 1967,the Union filed a petition in Case 16-RC-4800.The appropriate unit,asdefinedby the RegionalDirector in his Decision and Direction of Election,consists of all production and maintenance employees attheArnett refinery,including truckdrivers,with certainexclusions.At all material times the Respondent employedattheArnett refinery approximately ten or elevenproduction and maintenance employees and approximatelyten truckdrivers.B. Interference, Restraint, and Coercion1.Threatsa.By CahoonThe complaintallegesthat on or about December 15,1967,FrankCahoon, president of the Respondent,"threatened its employees . . . with discharge or otherreprisals if they became or remained members of theUnion or gave any assistance or support to it." Theanswer admits that Cahoon was, at that time, presidentand a supervisor of the Respondent, but denies that hethreatened any employees.OnDecember 15, 1967, Cahoon addressed theassembled truckdrivers at the Circle C Cafe, a restaurantinArnett.The topics were safetyand insurance. Inaddition,theUnionwas discussed. Jim Creed, atruckdriver then employed by the Respondent, who waspresent, testified as a witness for the General Counsel asfollows:Mr. Cahoon told us"Gentlemen, about thisUnion," he said he thought the plant could operate'Case 16-RC-4800,Decision and Direction of Election issued by theRegional Directoron February 1, 1968.'TheRespondent is, and at all material times has been,aTexascorporation operatinga refineryinArnett,Oklahoma, where it is engagedin refining crude oil and selling it to commercial outletsand to U.S. AirForce bases.During the 12 months preceding May 6,1968, the Respondentcaused materials valued at more than $50,000 to be deliveredto its Arnett,Oklahoma, refinery directlyfrom sources outside the State of Oklahoma. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout the Union, and he said he wasn't only opposedto the Union, he said he was hysterically opposed to theUnion . . . he said .. . that he would do anything thathe could to keep it [the refinery] from going Union andkeep us [the truckdrivers] from going Union.Cahoon, a witness for the Respondent, also testified aboutthismeeting.He described what he told the assembledtruckdrivers as follows:Q. (By Mr. Snow) While you were at this safetymeetingwith the truckdrivers, did you make anystatement about the Union?A.... I expressed my opinion that I was against theUnion.Q. What did you say, Mr. Cahoon?A.My exact words, I believe, were along the linesof, "I am against the Union and I am not only againstthe Union, I am violently against the Union as to oursituation."Q. Did you make any statements such as, "I will doanything to keep it out of the plant"?A. I believe my statement was, "I will do anythinglegal to keep it out of the plant," that I can do legallyto keep it out of the plant.TRIAL EXAMINER: . . . you said you were violentlyopposed to the Union?THE WITNESS: That I would do anything legal tooppose the Union ....Ideem it unnecessary to determine which version is themore accurate. Under either Creed's or Cahoon's version,Iam convinced, and find, that no threat was uttered byCahoon, and that his statement of opposition to theUnion constituted an exercise of free speech, within theprotection afforded by Section 8(c) of the Act.b.By CampbellThe complaintallegesthat on or about December 15,1967, Gifford Campbell, the Respondent's assistant plantsuperintendent, (described in the complaint as an agentand supervisor of the Respondent) "threatened itsemployees . . . with discharge or other reprisals if theybecame or remained members of the Union or gave anyassistanceor support to it." The answer denies thatCampbell was assistant plant superintendent, that he "wasacting on Respondent's behalf," or that he engaged in thealleged conduct.Cahoonadmittedundercross-examinationthatCampbell's title was assistant, plant superintendent and that'he was the only individual in the maintenance departmenton salary, all the others being hourly paid. It wasstipulated that his name was not on the eligibility list forthe election. There is undenied testimony that he attendedat least one supervisors'meeting.Campbell himselftestified on directexamination:Q. Have you ever filled in as plant superintendent?A. Well, I believe twice while Mr. Birdsall was goneI helped out there ....On cross-examination he further explained:Q. I believe that you said that you had relieved Mr.Pollard on a couple of occasions -MR. Cosmic: No, Mr.Birdsall.Q. (By Mr. Snow) Mr. Birdsall. What is his title?A. He was superintendent and manager, the same asMr. Pollard is now.Q. Superintendent and manager. You relieved him acouple of times?A.Well, he went away and told me to look after theplant, keep it running while he was gone, yeah.There is conflicting testimony as to the exact extent ofCampbell'sauthority to hire, fire, promote, assign,transfer or responsively direct the men under him, oreffectively to recommend such action. But there is nodispute, and I find, that at all material times (at least upto mid-February 1968) a notice was posted on the bulletinboard of the Respondent's plant, a copy of which isattached hereto, marked "Appendix A." [Omitted frompublication.]This shows Campbell as assistant plantsuperintendent, in the line of supervision immediatelybelow the plant superintendent, and above a number ofrank-and-fileworkers. It clearly put the employees onnotice that Campbell occupied a supervisory position.Iconclude that, by paying Campbell a salary ratherthan an hourly rate, by giving him the title of assistantplant superintendent, by permitting him to attend asupervisors'meeting, by allowing him to substitute for theplant superintendent during the plant superintendent'sabsence, and by posting Appendix A in the plant, theRespondent cloaked Campbell with apparent authority asits agent and supervisor. Indeed, in the light of these facts,it isnot surprising that at least two employees, witnessesfor the General Counsel, testified that they consideredCampbellasupervisor.IthereforefindthattheRespondent is accountable for Campbell's actions withinthe scope of his apparent authority.RobertBarton,an employee of the Respondent and awitnessfortheGeneralCounsel, testified that oneafternoon late in December 1967, while he and Campbellwere together:Mr. Campbell said that if the Union came in, we mightbe all out of a job, or hesaid it'spossible they mightsend somebody down and blow the plant up. I said Iwouldn't want to see them do that while I was on thejob...Campbell gave a different version of this conversation.According to Campbell's testimony:Well he [Barton] asked me what I thought about theUnion, and I told him that was his concern and notmine; if he wanted the Union, well, that was with him,not me.He said, "Well, what can they do about it?" I said,"Well, the only thing they could do, might some day -there might be a strike and you might be out of a job."Under either Barton's or Campbell's version of thistalk, I am convinced, and find, that on this occasionCampbell warned that should the Union win the electionthe employees might be "out of a job." I conclude thatthis threat of' reprisal, uttered to an employee during aperiod of union activity, constituted coercion. As theremark was made by Campbell within the scope of hisapparentauthority,theRespondent thereby violatedSection 8(a)(1) of the Act.2. Promising and granting wage increasesa.FactsOn the afternoon of January 24, 1968, Cahoon called ameeting of the four operators at the plant. This beganabout 3:00 p.m. and lasted about 45 minutes. GilbertBirdsall,then the plant superintendent, was present.Cahoon began by stating that "he didn't want any part of TONKAWA REFINING CO.623a union"and he did not think the Respondent was "largeenoughto be . . .union."There followeda discussionconcerning safety.Mr. Cadell,one of the operators, thenaskedCahoon about previous promises of a wageincrease.In reply, Cahoon announced that wage increasesfor some employees would go into effect at the beginningof the next pay pefigd.'On January 28, 1968, thebeginningof thenextpay period,wage increases rangingfrom 10 to 25 cents per hour went into effect for the 11production and maintenance employees.This was the onlywage increase ever granted by the Respondent. Thetruckdrivers did not receive any raises.b.Contentionsof thepartiesThe complaintalleges thaton or about January 24,1968, theRespondent."promised to grant a wage increaseto its employees"and on or aboutJanuary 28, 1968"granted a wage increase to its employees" and that suchconduct was. "in order to induce them [the employees] torefrain from becoming and remainingmembers of theUnionor giving any assistanceor support to it."Pointingout that theraiseswere announced and made "when theUnion organizational campaign was at itspeak," theGeneralCounsel in his brief maintainsthattheannouncement and granting constituted an unfair laborpracticebecause the Respondent's "purpose" was "todefeat or forestall union organization."The answer denies these allegations.At the hearing, theRespondent stipulated that it announced and granted wageincreases on the dates alleged,and concededthat Cahoonknew of the Union's campaignbeforehe announced theraises.Itmaintains,however,thatwhen the plant wasbeing built, "the construction superintendentnotified someof the plant's future employees that the Respondent, whenable,would bring their pay uptoparitywith thetruckdrivers'whenever, it was financiallyfeasible to doso" and that the raises announcedon January 24, 1968,and granted a few days later,were in fulfillment of thatpledge.c.ConclusionsCahoon's explanation for the increases,viewed in themost favorable light,amount to nothing more than anattempt to prove that in announcing and grantingeconomic benefits to some employees during the Union'sorganizing campaign,the Respondent was not motivatedby any unlawful considerations.However, the Boardmajority opinion inAmerican FreightwaysCo., Inc.,states:It is well settled that the test of interference, restraint,and coercion under Section8(a)(1) of the Actdoes notturnon the employer'smotive oron whether thecoercion succeeded or failed.The test is whether theemployer engaged in conductwhich, it may reasonablybe said,tends to interferewith the freeexercise ofemployee rights underthe Act,'Thereafter,inExchangePartsCompany,the employersought to prove that in granting economic benefits during'The findingswith regard to the meetingof January 24, 1968, are basedupon a synthesis of the testimony of PeterR. Rozzell,an operator whowas present,and that of Cahoon.124 NLRB 146, 147.On the sameday theBoard, inArmstrong CountyLine Construction,124 NLRB 132, 139,held that a wage increase during aunion campaigndid not violate the Act because the General Counsel failedto prove that it wasillegallymotivated.a union campaign it was not motivated by unlawfulconsiderations.The Board stated flatly: "However,motiveis neither controlling nor material"and then quoted fromAmerican Freightways,as above.'The United StatesSupreme Court affirmed.'A year after this landmarkdecision by the SupremeCourt,the United States Courtof Appeals for the Second Circuit stated:There is much in this record to indicate that Welchacted in goodfaith . . .but we conclude that, if theconduct complained of otherwise violated Section8(a)(1),good faith is no defense.The cases clearlydemonstrate that it is the tendency of an employer'sconduct to interfere with the rights of his employeesprotected by Section 8(a)(1), rather than his motives,that is controlling.'And as recently as 1966 the Board was still citingAmericanFreightwaysforthepropositionthat"acompany's conduct is violative of Section 8(a)(1) where ittends to interferewith the exercise by employees of theirrights undertheAct."'Iaccordingly conclude that theproper test is that set forth inAmerican Freightways.Let us now apply this to the instant case.Here, theannouncement and granting of the raises was timed duringthe Union's campaign.Moreover,the announcement wasmade in the very same speech in which Cahoon voiced hisopposition to the Union.Finally,these were the only wageincreases ever grantedby theRespondent.In the light ofthese facts,Iam convinced,and find, that both theannouncement and the granting of the wage increasesreasonably tended to inhibit the free exercise of employeerights.10This violated Section 8(a)(1) of the Act.In thisposture of the case,Ido not reach the issue of theRespondent's intent or motivation.3. InterrogationThe complaint alleges that on or about February 15,1968,Jim Schaff, a supervisor and agent of theRespondent,"orally interrogated its employees . . .`ExchangePartsCompany,131NLRB806, 812.AfterAmericanFreightwaysthe BoardinTrue Temper Corporation,127 NLRB 839, ineffect repudiated the test setforth inAmerican Freightways.Later Boarddecisions indicate thatTrueTemperwasamomentary reversion to pre-American Freightwaystests, followed quickly by a return to the principleenunciated inAmericanFreightways.See, for example,Fetzer Television,Inc., 129 NLRB660, 668,fn. 32,enfd.295 F.2d 244 (C.A. 6), cert.denied368 U.S. 953;ExchangeParts Company, supra The J. S. Dillon & SonsStores Co., Inc.,144 NLRB 1235, 1243,In. 28,enforcement denied 338F.2d 395 (C.A. 10); andRelianceFuel Oil Corp.,129 NLRB 1166, 1175,In. 27, affil. 371 U.S. 224, enfd.on remandFebruary 26, 1963 (C A. 2).'N.L.R.B v. Exchange Parts Co.,375 U.S. 405.The Welch Scientific Co., Inc. v. N.L.R.B.,340 F.2d 199, 203 (C.A. 2).'Hermann EquipmentManufacturing Company, Inc.,156 NLRB 716,718, fn. 3. InDan Howard Mfg. Co.,158 NLRB805, 813, the Boardstated:"The employer's legal duty is to proceed in these matters[grantingor withholdingbenefits]as he would have done had the Union not been onthe scene."In anothercase theBoardheld that an employer's granting awage increase during a union campaign"raises a strong presumption" ofillegality.VentrePackingCo., Inc.,163NLRB No.47.AmericanFreightwayswas not cited in eitherDan HowardorVentre.But contrastCaseyManufacturingCompany,167NLRB No. 13. InCorrieCorporation of Charleston v N.L.R.B.,375 F.2d 149 (C.A. 4), the UnitedStatesCourt of Appeals for the Fourth Circuit,speaking of violations ofSec. 8(a)(l) of the Act,stated: "The test is ... whether the conduct inquestion had a reasonable tendency in the totality of the circumstances tointimidate.""In its brief,theRespondent citesAdvance Envelope ManufacturingCompany, Inc,170 NLRB No. 166; andOxcoBrush Divisionof VistronCorporation,171NLRB No. 70.1have examined both these cases anddeem them distinguishable from the instant case on their facts. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerningtheirUnionmembership,activitiesanddesires."The answer denies that Schaff was, at anymaterial time,a supervisor or agent of the Respondent,and further denies that he engaged in the alleged conduct.The record shows that,at one time,Schaff was clothedwith supervisory authority. But long before the Union'sadvent he became the Respondent's bookkeeper. Fromthat time on, there isno convincingevidence that hepossessed or exercised the authority to hire, fire, promote,transfer,reprimand,or assignwork to any employeeunder his supervision, or effectively to recommend suchactions.Indeed, it appears that the only employee belowhim in the Respondent's hierarchy is a young lady whoassistshim with the bookkeeping. And the fact that hisname wasnot included on the list of eligible voters is notsurprising,as office clerical employees were specificallyexcluded from, the bargaining unit. I conclude that theGeneralCounselhasfailedtoestablishbyapreponderance of the evidence that Schaff was, at anymaterial time, a supervisor or agent of the Respondent.Accordingly, I need not, and do not, determine whether heinterrogated any employee.C. Objections to ConductAffectingthe Results of theElectionThe Regional Director, in his Supplemental Decision,found that the issues raised by the Union's Objections 1, 2and 3 could "best be resolved on the basis of recordtestimony." He directed that, after a "hearing, ruling anddecisionby a Trial Examiner," Case 16-RC-4800 be"transferred to and continued before the Board." In hisbrief herein, the General Counsel urges "that the electionheld on February 21, 1968, should be set aside."" TheRespondent, in its brief, asks that Objections I, 2, and 3be overruled and that a certification issue that the Unionfailed to receive a majority of the valid votes cast. Let usturn, then, to the merits of Objections 1, 2 and 3.Objection IThe Union's first objection reads: "The Employer putinto effect a wage increase on January 29, 1968, withoutbargainingwith the Union." The record shows, asdiscussedabove, that the Respondent granted wageincreases to certain employees within the appropriate unit.Presumably, it did so without prior consultation with theUnion.But the Union did not establish that it thenrepresented a majority of employees. Nor did it show byany other evidence that it was the employees' exclusivebargainingagententitledtosuchpriornoticeandopportunity to bargain. In the absence of such proof, theRespondent was under no obligation to bargain and theIt seems to me that Sec. 102.68(c) of the Rules and Regulations of theNational Labor Relations Board - Series 8, as revisedJanuary 1, 1965 -places upon the Regional Director,in the first instance, the responsibility"on the basis of an administrative investigation,or ... on the basis of ahearing before a hearing officer"to "issue a report on objections ... orexercise his authority to decide the case and issue a decision disposing ofthe issues and directing appropriate action."By directing here that the casebe transferred directly to the Board,itmay be that the Regional Directorhas thereby deprived the Board and the parties of the benefit of hisdisposition of the issues. However, as no party has objected to the transferof the case directly to the Board, I need not rule on the legality of such aprocedure.Inote, in passing, that the Regional Director now has thecomplete record before him and could himself, if he so desired, set theelection aside-the very action that he urges that I recommend to theBoard.objection therefore lacks merit. I recommend that it beoverruled.Objection 2The Union's second objection reads: "Promises ofbenefits, to destroy the Union's majority." It has alreadybeen found, above, that the Respondent announced certainwageincreaseson January 24, 1968, and that theannouncement was made under circumstances reasonablytending to interfere with the employees' freedom of choiceof bargaining representative. Therefore I recommend thatthis objection be sustained."Objection 3The Union's third objection reads: "Interrogated andthreatened individual employees with reprisals if theyvoted for the Union." It has already been found that lateinDecember 1967 Campbell warned Barton that shouldtheUnion be victorious his (Barton's) job might be injeopardy. In addition Jim Creed, a former employee ofRespondent, testified that on the morning before theelection, while he was still employed by the Respondent,he hada discussionabout theelection inthe Respondent'soffice with John Cosmic, Esq., the Respondent's attorney.According to Creed's undenied testimony, which I credit,on that occasion Cosmic warned Creed: "You could comeup tomorrow without a job."" I conclude that these twoincidents reveal coercive threats of reprisal made by theRespondent to individual employees. Accordingly, in myopinion, this objection should be sustained.ConclusionSince Objections 2 and 3 are meritorious, it is clear,and I find, that the election did not take place in a"laboratory" atmosphere free of interference, restraint, orcoercion. The objectionable conduct was, in my view, ofsufficient gravity and extent to vitiate the entire election.Therefore, I shall recommend, that the election be setaside and a new election be directed.Upon the basis of the above findings of fact, and uponthe entire record in these cases, I make the.following:CONCLUSIONS OF LAW1.Tonkawa Refining Co. is, and at all material timeshas been, an employer within the meaning of Section 2(2)of the Act, and is engaged in commerce within themeaningof Section 2(6) and (7) of the Act.2.Frank Cahoon and Gifford Campbell are, and at allmaterial times have been, supervisors and agents of theRespondent, within the meaning of Section 2(11) and (13)of the Act.3. International Union of Operating Engineers, Local351, is, and at all material times has been, a labororganization within the meaning of Section 2(5) of theAct.4.By threatening its employees with reprisal if theysupported the Union, and by promising to grant and"InPlayskoolManufacturing Company,140NLRB 1417, 1419, theBoard stated:"conduct of this nature which is violativeof Section8(a)(l)is,a fortiori,conduct whichinterfereswith the exerciseof a free anduntrammeled choice in anelection.""As thisincident is not mentioned in the complaint, no finding is madeas to whether it constituted an additional violationof Sec.8(a)(1). TONKAWA REFINING CO.grantingwage increases td its employees under suchcircumstances that such conduct reasonably tended tointerferewith their freedom of choice of bargainingrepresentative,thereby interfering with, restraining, andcoercing the employees in the exercise of rights guaranteedin Section7 of the Act, theRespondent has engaged inand is engaging in unfairlabor practices within themeaning of Section 8(a)(1) of the Act.5.The above-describedunfairlabor practices tend toleadtolabordisputesburdeningandobstructingcommerce and the free flow of commerce and constituteunfair labor practices affecting commerce within themeaning of Section 2(6) and(7) of the Act.6.The General Counsel has failed to establish by a625preponderance of evidence that Jim Schaff is, or at anymaterial time was a supervisor or agent of the Respondentwithin the meaning of Section 2(11) and (13)of the Act;that on December 15, 1967, Frank Cahoon threatenedemployees with reprisal; or that the Respondent therebyinterfered with, restrained, or coerced its employees withinthe meaning of Section 8(a)(1) of the Act.7.The Union's Objection 1 to conduct affecting theresultsof the election is without merit.8.The Union's Objections 2 and 3 to conduct affectingthe results of the election are meritorious, and the conductalleged therein improperly affected the results of theelection.[Recommended Order omitted from publication.]